Exhibit 10.8


COLONY NORTHSTAR CREDIT REAL ESTATE, INC.
2018 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


Colony NorthStar Credit Real Estate, Inc., a Maryland corporation (the
“Company”), through a web-based grant system supported by American Stock
Transfer & Trust Company, LLC, has granted (the “Grant”) shares of its Class A
Common Stock, $0.01 par value per share (the “Stock”) to you as Grantee, subject
to the vesting and other conditions as set forth in the Grant. Additional terms
and conditions of the Grant are set forth in the online acceptance form and this
Restricted Stock Agreement (collectively, the “Agreement”) and in the Company’s
2018 Equity Incentive Plan, as amended from time to time (the “Plan”). This is
not a stock certificate or a negotiable instrument.
Restricted Stock
This Agreement evidences an award of shares of Stock in the number set forth on
the online acceptance form accompanying this Agreement and subject to the
vesting and other conditions set forth herein, in the Plan, and in the online
acceptance form accompanying this Agreement (the “Restricted Stock”). The
purchase price is deemed paid by your prior Service to the Company.


Transfer of Unvested
Restricted Stock


Unvested Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock be made subject to execution, attachment, or
similar process. If you attempt to do any of these things, you will immediately
forfeit the Restricted Stock.


Issuance and Vesting
The Company will issue the Restricted Stock in the name set forth on the online
acceptance form accompanying this Agreement.


Your rights to the Restricted Stock under this Agreement shall vest in
accordance with the vesting schedule set forth on the online acceptance form
accompanying this Agreement, so long as you continue in Service on each
applicable vesting date set forth on the online acceptance form accompanying
this Agreement; provided, however, that for purposes of vesting, fractional
numbers of shares of Stock shall be rounded down to the next nearest whole
number.


Notwithstanding the vesting schedule set forth on the online acceptance form
accompanying this Agreement, (i) the Restricted Stock will become one hundred
percent (100%) vested upon termination of your Service due to your death or
Disability and (ii) the forgoing is subject to any express provisions provided
in this Agreement, the Plan or a Services Agreement.








--------------------------------------------------------------------------------




Change in Control
Notwithstanding the vesting schedule set forth on the online acceptance form
accompanying this Agreement, upon the consummation of a Change in Control, the
Restricted Stock will become one hundred percent (100%) vested (i) if the
Restricted Stock is not assumed or equivalent restricted securities are not
substituted for the Restricted Stock, by the Company or its successor, or
(ii) if assumed or substituted for, upon your Involuntary Termination (as
defined below) within the twelve (12)-month period following the consummation of
the Change in Control.


“Involuntary Termination” means termination of your service by reason of (i)
your involuntary dismissal by an Applicable Entity for reasons other than Cause;
or (ii) your voluntary resignation for Good Reason as defined in any applicable
employment or severance agreement, plan, or arrangement between you and an
Applicable Entity, or if none, then your voluntary resignation following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Change in Control; (y) a reduction in your
annual base salary as of immediately prior to the Change in Control (or as the
same may be increased from time to time) or a material reduction in your annual
target bonus opportunity as of immediately prior to the Change in Control; or
(z) the relocation of your principal place of employment to a location more than
thirty-five (35) miles from your principal place of employment as of the Change
in Control or an Applicable Entity requiring you to be based anywhere other than
such principal place of employment (or permitted relocation thereof) except for
required travel on the Applicable Entity’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Change in Control. To qualify as an “Involuntary Termination,” you must provide
notice to the Applicable Entity of any of the foregoing occurrences within
ninety (90) days of the initial occurrence, and the Applicable Entity shall have
thirty (30) days to remedy such occurrence.




Evidence of Issuance
The issuance of the shares of Stock under the Grant of Restricted Stock
evidenced by this Agreement shall be evidenced in such a manner as the Company,
in its discretion, deems appropriate, including, without limitation, book-entry,
direct registration, or issuance of one or more share certificates, with any
unvested Restricted Stock bearing the appropriate restrictions imposed by this
Agreement. As your interest in the Restricted Stock vests, the recordation of
the number of shares of Restricted Stock attributable to you will be
appropriately modified if necessary.


Forfeiture of Unvested
Restricted Stock


Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock or other treatment pursuant to the terms of this Agreement, the
Plan, or any Services Agreement, you will automatically forfeit to the Company
all of the unvested Restricted Stock in the event you are no longer providing
Service.





2



--------------------------------------------------------------------------------




Forfeiture of Rights
If you should take actions in violation or breach of or in conflict with any (a)
employment agreement, (b) non-competition agreement, (c) agreement prohibiting
solicitation of employees or clients of any Applicable Entity, (d)
confidentiality obligation with respect to any Applicable Entity, (e) secondment
agreement, (f) Company policy or procedure, (g) other agreement, or (h) any
other obligation to any Applicable Entity, the Company has the right to cause an
immediate forfeiture of your rights to the Restricted Stock under this
Agreement, and you will immediately forfeit the Restricted Stock to the Company.


In addition, if you have vested in Restricted Stock during the two (2)-year
period prior to your actions, you will owe the Company a cash payment (or
forfeiture of shares of Stock) in an amount determined as follows: (1) for any
shares of Stock that you have sold prior to receiving notice from the Company,
the amount will be the proceeds received from the sale(s), and (2) for any
shares of Stock that you still own, the amount will be the number of shares of
Stock owned times the Fair Market Value of the shares of Stock on the date you
receive notice from the Company (provided, that the Company may require you to
satisfy your payment obligations hereunder either by forfeiting and returning to
the Company the Restricted Stock or any other shares of Stock or making a cash
payment or a combination of these methods as determined by the Company in its
sole discretion).


Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends, unless you immediately return to active
employee work.


Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Committee may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.





3



--------------------------------------------------------------------------------




Section 83(b) Election
Under Section 83 of the Code, the difference between the purchase price paid for
the shares of Stock and their Fair Market Value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
forfeiture as to unvested Restricted Stock described above. You may elect to be
taxed at the time the Restricted Stock is granted, rather than when such shares
cease to be subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the Grant Date on the online acceptance form accompanying this
Agreement. If you are eligible to file an election and elect to do so, you will
have to make a tax payment to the extent the purchase price is less than the
Fair Market Value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the Fair Market
Value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the applicable
thirty (30)-day period will result in the recognition of ordinary income by you
(in the event the Fair Market Value of the shares as of the vesting date exceeds
the purchase price) as the forfeiture restrictions lapse.


YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.


Withholding Taxes
You agree as a condition of this Grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of shares of Stock acquired under
this Grant. In the event that any Applicable Entity determines that any federal,
state, local, or foreign tax or withholding payment is required relating to the
payment of dividends or the vesting of shares of Stock arising from this Grant,
the Applicable Entity shall have the right to require such payments from you, or
withhold such amounts from other payments due to you from the Applicable Entity
(including withholding the delivery of vested shares of Stock otherwise
deliverable under this Agreement).


Retention Rights
This Agreement and the Grant evidenced hereby do not give you the right to be
retained by any Applicable Entity in any capacity. Unless otherwise specified in
an employment or other written agreement between the Applicable Entity and you,
the Applicable Entity reserves the right to terminate your Service at any time
and for any reason.





4



--------------------------------------------------------------------------------




Stockholder Rights
You will be entitled to vote your shares of Restricted Stock and to receive,
upon the Company’s payment of a cash dividend on outstanding shares of Stock, a
cash amount equal to the per-share dividend paid on the Restricted Stock, in
either case, that you hold as of the applicable record date. Notwithstanding the
foregoing, you shall not be entitled to vote or to receive any cash dividend on
the Restricted Stock you hold if the record date for such vote or cash dividend
is on or prior to the date on which your share certificate is issued (or an
appropriate entry is made).


Your Grant shall be subject to the terms of any applicable transaction agreement
in the event the Company is subject to any merger, reorganization,
consolidation, liquidation or other corporate activity.


Legends
If and to the extent that the Restricted Stock is represented by share
certificates rather than book entry, all share certificates representing the
Stock issued under this Grant shall, where applicable, have endorsed thereon the
following legends:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE, AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”


To the extent the Stock is represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.


Clawback
This Grant is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.


If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Grant earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained information affected by such material
noncompliance.


Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
New York, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.





5



--------------------------------------------------------------------------------




The Plan
The text of the Plan is incorporated into this Agreement by reference.


Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Grant. Any prior agreements, commitments, or
negotiations concerning this Grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement (each, a “Services Agreement”) between you and any
Applicable Entity shall supersede this Agreement with respect to its subject
matter.


Data Privacy
In order to administer the Plan, an Applicable Entity may process personal data
about you. Such data includes, but is not limited to, information provided in
this Agreement and any changes thereto, other appropriate personal and financial
data about you, such as your contact information, payroll information, and any
other information that might be deemed appropriate by the Applicable Entity to
facilitate the administration of the Plan.


By accepting this Grant, you give explicit consent to any Applicable Entity to
process any such personal data.


Code Section 409A
The Grant of Restricted Stock under this Agreement is intended to be exempt
from, or to comply with, Code Section 409A to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Code Section 409A. Notwithstanding
anything to the contrary in the Plan or this Agreement, neither an Applicable
Entity nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on you under Code Section 409A, and
neither an Applicable Entity nor the Committee will have any liability to you
for such tax or penalty.



By accepting and not rejecting the online acceptance form accompanying this
Agreement, you agree to all of the terms and conditions described above and in
the Plan.




6



--------------------------------------------------------------------------------






EXHIBIT A


PROCEDURES FOR MAKING ELECTION
UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE
The following procedures must be followed with respect to the attached form for
making an election under Section 83(b) of the Internal Revenue Code in order for
the election to be effective:1 
1.    You must file the “IRS Copy” of the completed election form with the IRS
Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Stock.
2.    At the same time you file the election form with the IRS, you must also
give the “Company Copy” of the election form to the Secretary of the
Company.____________________________


_________________________________________________ 
1Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.



--------------------------------------------------------------------------------






INTERNAL REVENUE CODE SECTION 83(b) ELECTION FORM


(IRS Copy)


The undersigned Grantee hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:


1.    The name, address, and social security or taxpayer identification number
of the undersigned:


Name:_________________________________________                                 
Address:_______________________________________    


______________________________________________                    
Social Security or Taxpayer I.D. No.:__________________________________________


2.    Description of property with respect to which the election is being made:


_______________shares of Class A common stock, par value $0.01 per share, Colony
NorthStar Credit Real Estate, Inc., a Maryland corporation (the “Company”).


3.    The date on which the property was transferred is________ , 20____ .


4.    The taxable year to which this election relates is calendar year 20___ .


5.    Nature of restrictions to which the property is subject:


The shares of Class A common stock are subject to the provisions of a Restricted
Stock Agreement between the undersigned and the Company. The shares of Class A
common stock are subject to forfeiture under the terms of the Restricted Stock
Agreement.


6.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Treasury Regulations section 1.83-3(h)) was $________ per share, for a total
of $________________________ .



7.    The amount paid by taxpayer for the property was $_____________________.


8.    The amount to include in gross income is $_______________________.


9.    A copy of this statement has been furnished to the Company. Dated: ____,
20     


The undersigned is the person performing the services in connection with which
the property was transferred. The undersigned understands that the foregoing
election may not be revoked except with the consent of the Internal Revenue
Commissioner.
_____________________________
Taxpayer’s Signature
_____________________________
Taxpayer’s Printed Name







--------------------------------------------------------------------------------






INTERNAL REVENUE CODE SECTION 83(b) ELECTION FORM


(Company Copy)


The undersigned Grantee hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:


1.    The name, address, and social security or taxpayer identification number
of the undersigned:


Name:____________________________________________
Address:__________________________________________


_________________________________________________
Social Security or Taxpayer I.D.


2.    Description of property with respect to which the election is being made:


_______________shares of Class A common stock, par value $0.01 per share, Colony
NorthStar Credit Real Estate, Inc., a Maryland corporation (the “Company”).


3.    The date on which the property was transferred is _______, 20 _______ .


4.    The taxable year to which this election relates is calendar year 20____ .


5.    Nature of restrictions to which the property is subject:


The shares of Class A common stock are subject to the provisions of a Restricted
Stock Agreement between the undersigned and the Company. The shares of Class A
common stock are subject to forfeiture under the terms of the Restricted Stock
Agreement.


6.
The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in Treasury Regulations section 1.83-3(h)) was $________ per share, for a total
of $____________________ .



7.    The amount paid by taxpayer for the property was $________.


8.    The amount to include in gross income is $________ .


9.    A copy of this statement has been furnished to the Company. Dated:________
, 20     


The undersigned is the person performing the services in connection with which
the property was transferred. The undersigned understands that the foregoing
election may not be revoked except with the consent of the Internal Revenue
Commissioner.


_____________________________
Taxpayer’s Signature


_____________________________
Taxpayer’s Printed Name







--------------------------------------------------------------------------------






Notice of Restricted Stock Award of Colony NorthStar Credit Real Estate, Inc.
Company Name
Colony NorthStar Credit Real Estate, Inc.
Plan
2018 Equity Incentive Plan
Participant ID
 
Participant Name
 
Participant Address
 
Grant/Award Type
Restricted Stock Award
Share Amount
 
Grant Date
 
 
 
Vesting Schedule
Vesting Date
No. of Shares
Percent
 
 
 
 
 
 
 
 
 








